ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Harry Pepper and Associates, Inc.              ) ASBCA Nos. 62038, 62041
                                               )
Under Contract No. NNS14AA30T                  )

APPEARANCES FOR THE APPELLANT:                    David W. Mockbee, Esq.
                                                  D. Wesley Mockbee, Esq.
                                                  Judson R. Jones, Esq.
                                                   Mockbee, Hall & Drake, P.A.
                                                   Jackson, MS


APPEARANCES FOR THE GOVERNMENT:                   Scott W. Barber, Esq.
                                                   NASA Chief Trial Attorney
                                                  Jeffrey A. Renshaw, Esq.
                                                  Shannon A. Sharkey, Esq.
                                                  Jennifer L. Rawls, Esq.
                                                   Trial Attorneys
                                                   Stennis Space Center, MS

               OPINION BY ADMINISTRATIVE JUDGE O’CONNELL

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ settlement agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,367,359.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

      Dated: January 14, 2022



                                                  Michael N. O’Connell
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                         I concur



 JOHN J. THRASHER                                 J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Chairman                                         Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62038, 62041, Appeals of
Harry Pepper and Associates, Inc., rendered in conformance with the Board’s Charter.

      Dated: January 14, 2022



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2